DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/916,679, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. As to Claim 15, the prior-filed application ‘679 fails to provide support for the device body having a somewhat cylindrical configuration. The figures of ‘679 show only a somewhat frustoconical configuration (FIG. 2b) and the disclosure does not describe other configurations. Accordingly, claim 15 will receive a priority date of 16 October 2020 while the rest of the claims, claims 1-14 and 16-20, will receive a priority date of 17 October 2019 as properly supported by the prior-filed application. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 October 2020 and 30 June 2021 have been considered by the examiner. Note: there appears to be a typographical error in citation number 1 of the U.S. Patent Application Publications section in the IDS submitted on 30 June 2021. The publication number does not match with the publication date and name of Patentee. The correct publication number appears to be US 2002/0085890 to Bandeian, III et al., publication date 2002-07-04. This reference has been considered. If this is incorrect, any further or different corrections must be submitted. 

Claim Objections
Claims 1-20 are objected to because of the following informalities: language and proper antecedence.  Appropriate correction is required. The following amendments are suggested: 
Claim 1 / ll. 5: “a device body that is configured to be removably positionable” 
Claim 12 / ll. 2: “visual indicia configured to position” 
Claim 18 / ll. 3: “a device body that is configured to be removably positionable” 
Claim 18 / ll. 7: “[[the]] a bone” 
Claim 20 / ll. 6: “a device body that is configured to be removably positionable” 







Claim Interpretation
As to claim 10, the limitation “a growth plate” is interpreted under broadest reasonable interpretation to mean that the orthopedic implant is a plate that affects or controls growth (of underlying bone). If the term is meant to refer to a physis, or a growth plate in a bone, then amendment is suggested to “wherein the orthopedic implant is configured to be positioned over a growth plate in the bone” to avoid rejections under 35 USC 101 and/or 35 USC 112(a) and (b). 
As to claims 14 and 15, the term “somewhat” is commonly understood to mean “to a moderate extent” and the term “moderate” is commonly understood to mean “within reasonable limits.” Therefore, a “somewhat frustoconical” or “somewhat cylindrical” configuration (claims 14 and 15, respectively) is interpreted in light of the specification and drawings to mean frustoconical or cylindrical, within reasonable limits that would allow for reasonable deviations in configuration due to manufacturing or machining tolerances. 
As to claim 20, the term “approximately orthogonal” (ll. 16) is interpreted in light of the specification and drawings to mean orthogonal relative to the bone, or projecting out from the bone, while allowing for reasonable deviations in position (i.e. reasonable deviations away from orthogonal, e.g. ± 25 degrees) due to positioning error or manufacturing or machining tolerances that still allow for the body attacher to movably extend through the device body while the device body and implant are secured to the bone. 






Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the exact language of the original claims should be imported into the specification to provide proper antecedent basis for the claimed subject matter, without the addition of new matter. At least the following limitations do not find proper antecedent basis in the specification: “a body attacher that removably attaches the device body to the patient, the body attacher movably extending through the device body along an attacher axis that is approximately orthogonal relative to the bone of the patient” (claim 20 / ll. 14-16). It appears this may be referring to a tissue locator 120 (see originally-filed specification, page 8 / ll. 30 – page 9 / ll. 15) or to an implant aligner 124 which extends through the device body 126 (see originally-filed specification, page 9 / ll. 16-23). At least the terms “body attacher” and “approximately orthogonal” do not find proper antecedent basis in the specification. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 20 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 20 is rejected under 35 U.S.C. 101 because it is drawn to non-statutory subject matter. In claim 20, line 14, applicant positively recites part of a human, i.e. "a body attacher that removably attaches the device body to the patient”. Thus, claim 20 includes a human within its scope and is non-statutory. Amendment is suggested to "a body attacher that is configured to removably attach[[es]] the device body to the patient”.
A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9-13, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 8,652,180 to Federspiel et al. (hereinafter, “Federspiel”).
As to claim 1, Federspiel discloses a positioning device for positioning an orthopedic implant (bone plate 52) in a patient during a surgical procedure, shown in FIGs. 1-5, the positioning device comprising a first orthopedic fastener (bone screw that enters slot 126 of implant 52) (col. 11 / ll. 50-52) that is configured to penetrate into a bone of the patient to secure the orthopedic implant to the bone (col. 7 / ll. 30-34), shown in FIG. 4; and a device body (140) (col. 9 / ll. 2-10) that is removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant which is positioned against the bone, the device body is at least partially subcutaneous) (col. 19 / ll. 52-65), the device body being configured to retract tissue of the patient during the surgical procedure (interpreted as language of intended use; the device body is fully capable of retracting tissue that is adjacent to the device body due to its solid structure that is more solid and rigid than tissue, such that adjacent tissue would be forced back around and by the device body; the device body provides at least a slightly larger area and height than the implant about which to retract tissue, and retracts tissue from interfering with drilling and screw insertion tools that are passed through the device body), the device body including a first fastener guide (154) that is configured to guide positioning of the first orthopedic fastener (bone screw that enters slot 126 of implant 52) relative to the bone of the patient (because the first fastener guide 154 overlaps the slot 126 and fasteners may be placed into the implant while the device body is attached to the implant) (col. 7 / ll. 23-25, col. 11 / ll. 41-52), shown in FIG. 1. 
As to claim 2, Federspiel discloses the positioning device of claim 1 wherein the device body (140) is configured to releasably secure the orthopedic implant (52) during positioning of the orthopedic implant in the patient (col. 5 / ll. 23-37, col. 9 / ll. 6-25), shown in FIG. 5. 
As to claim 4, Federspiel discloses the positioning device of claim 1 further comprising an implant attacher (60) that removably secures the orthopedic implant (52) to the device body (140) (col. 9 / ll. 6-25), the implant attacher movably extending through the device body (through opening 148) along an attacher axis (axis of 60), shown in FIG. 5. 
As to claim 9, Federspiel discloses the positioning device of claim 4 wherein the implant attacher (60) includes threads (160) that selectively engage the orthopedic implant (at threaded hole 116) to removably secure the orthopedic implant to the device body (col. 9 / ll. 6-25), shown in FIG. 5. 
As to claim 10, Federspiel discloses the positioning device of claim 1 wherein the orthopedic implant is a growth plate (under broadest reasonable interpretation, the implant 52 is a growth plate because it allows bone growth across a fracture 76 by securing the fracture; see claim interpretation above). 
As to claim 11, Federspiel discloses the positioning device of claim 1 wherein the orthopedic fastener (bone screw) is threaded (not shown but implied by the term screw). 
As to claim 12, Federspiel discloses the positioning device of claim 1 further including a body positioner (142) that is coupled to the device body (140) (col. 9 / ll. 2-5), the body positioner having visual indicia (where the term indicia is commonly understood to mean physical signs; the body positioner has offset 182, transverse 184, and alignment 186 regions that are visible and are physical signs that indicate the position and orientation of the implant relative to the body positioner and its visual indicia) to position the device body relative to the bone of the patient (the visual indicia facilitates positioning the implant and thus the attached device body relative to the bone because at least the alignment region 186 provides a visible extension of the implant axis to facilitate manual alignment of the long axes of the implant and the bone) (col. 9 / ll. 47 – col. 10 / ll. 11, col. 10 / ll. 22-39, col. 10 / ll. 54 – col. 11 / ll. 40). 
As to claim 13, Federspiel discloses the positioning device of claim 1 further including a body positioner (142) that is coupled to the device body (140) (col. 9 / ll. 2-5), the body positioner being configured to cooperate with an imaging system to position the device body relative to the bone of the patient (the body positioner facilitates positioning the implant and thus the attached device body relative to the bone because at least the alignment region 186 provides a visible and imageable extension of the implant axis to facilitate manual alignment of the long axes of the implant and the bone) (col. 10 / ll. 1-39, col. 11 / ll. 6-40). 
As to claim 16, Federspiel discloses the positioning device of claim 1 wherein the orthopedic implant is formed from metal (col. 15 / ll. 53-55). 
As to claim 1, in a second interpretation, Federspiel discloses a positioning device for positioning an orthopedic implant (bone plate 52) in a patient during a surgical procedure (col. 6 / ll. 61 – col. 7 / ll. 3, col. 13 / ll. 52 – col. 14 / ll. 19; the device body 54 provides radiopaque markers 252,254 that facilitate positioning the implant on a bone visualized by radiographic imaging, and its solid construction may be used to move the implant if so grasped), the positioning device comprising a first orthopedic fastener (bone screw that enters first fastener guide 262 of the device body 54 and aligned aperture 102 of the implant 52, shown in FIGs. 4 and 7; col. 12 / ll. 47-52) that is configured to penetrate into a bone of the patient to secure the orthopedic implant to the bone; and a device body (54) that is removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant which is positioned against the bone, the device body is at least partially subcutaneous), the device body being configured to retract tissue of the patient during the surgical procedure (interpreted as language of intended use; the device body is fully capable of retracting tissue that is adjacent to the device body due to its solid structure that is more solid and rigid than tissue, such that adjacent tissue would be forced back around and by the device body; the device body provides a larger height than the implant about which to retract tissue, and retracts tissue from interfering with drilling and screw insertion tools that are passed through the device body), the device body (54) including a first fastener guide (262) that is configured to guide positioning of the first orthopedic fastener relative to the bone of the patient (because the first fastener guide 262 overlaps the aperture 102 of the implant and fasteners may be placed into the implant while the device body is attached to the implant) (col. 7 / ll. 23-25, col. 11 / ll. 41-52), shown in FIG. 6. 
As to claim 4, in the second interpretation, Federspiel discloses the positioning device of claim 1 further comprising an implant attacher (58) that removably secures the orthopedic implant (52) to the device body (54) (col. 6 / ll. 61-64), the implant attacher movably extending through the device body along an attacher axis (axis of 58). 

As to claim 18, Federspiel discloses a positioning device for positioning an orthopedic implant (bone plate 52) in a patient during a surgical procedure, shown in FIGs. 1-5, the positioning device comprising a device body (140) (col. 9 / ll. 2-10) that is removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant which is positioned against the bone, the device body is at least partially subcutaneous) (col. 19 / ll. 52-65), the device body being configured to retract tissue of the patient during the surgical procedure (interpreted as language of intended use; the device body is fully capable of retracting tissue that is adjacent to the device body due to its solid structure that is more solid and rigid than tissue, such that adjacent tissue would be forced back around and by the device body; the device body provides at least a slightly larger area and height than the implant about which to retract tissue, and retracts tissue from interfering with drilling and screw insertion tools that are passed through the device body), the device body including a pair of fastener guides (154 and 150) that are each configured to guide positioning of a corresponding orthopedic fastener (bone screw that enters slot 126 of implant 52, and wire, respectively) relative to the bone of the patient (because fasteners may be placed into the implant while the device body is attached to the implant; both bone screws and guide wires fasten the implant to the bone either permanently or temporarily) (col. 7 / ll. 23-25, col. 11 / ll. 41-52), shown in FIG. 1. 
As to claim 19, Federspiel discloses the positioning device of claim 18 further comprising an implant attacher (60) that removably secures the orthopedic implant (52) to the device body (140) (col. 9 / ll. 6-25), the implant attacher movably extending through the device body (through opening 148) along an attacher axis (axis of 60), shown in FIG. 5. 

Claims 1, 3, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 7,736,305 to DiPoto. 
As to claim 1, DiPoto discloses a positioning device (9300 and 600), shown in FIGS. 202-203, for positioning an orthopedic implant (650, shown for example with another embodiment of positioning device in FIG. 31) in a patient during a surgical procedure (the positioning device provides a portal for positioning an implant and sets the position of the implant, and is therefore a positioning device, based on the location of the positioning device since the positioning device retracts tissue and provides a pathway for the implant to its target site at the bone), the positioning device comprising a first orthopedic fastener (600) that is configured to penetrate into a bone of the patient to secure the orthopedic implant (650) to the bone (col. 28 / ll. 1-4, col. 29 / ll. 21-23), shown in FIGs. 26-27 and 31; and a device body (9300) that is removably positionable at least partially subcutaneously within the patient during the surgical procedure (because a distal end of the device body is adjacent to the bone target site during the surgical procedure, the device body is at least partially subcutaneous), the device body being configured to retract tissue of the patient during the surgical procedure (col. 85 / ll. 65-67), the device body including a first fastener guide (interior cannulation) that is configured to guide positioning of the first orthopedic fastener (600) relative to the bone of the patient (col. 27 / ll. 22-29, described with respect to the another embodiment of positioning device shown in FIG. 31 – the positioning devices in FIGs. 31 and 202-203 both provide a first fastener guide/interior cannulation which is a portal configured to guide positioning of fasteners and implants relative to the bone). 
As to claim 3, DiPoto discloses the positioning device of claim 1 wherein the device body is inflatable (at portions 9302; col. 85 / ll. 62 – col. 86 / ll. 23), shown in FIG. 202. 
As to claim 11, DiPoto discloses the positioning device of claim 1 wherein the orthopedic fastener (600) is threaded (at 612) (col. 26 / ll. 10-19), shown in FIGs. 26-27. 
As to claim 14, DiPoto discloses the positioning device of claim 1 wherein the device body has a somewhat frustoconical configuration (at section 9304; the configuration is at least somewhat, or moderately, frustoconical, as a whole, or at least at web portions 9318; see claim interpretation above), shown in FIGs. 202-203. 
As to claim 15, DiPoto discloses the positioning device of claim 1 wherein the device body has a somewhat cylindrical configuration (at section 9306; the configuration is at least somewhat, or moderately, cylindrical, as a whole, or at least at web portions 9318; see claim interpretation above), shown in FIG. 202. 
As to claim 16, DiPoto discloses the positioning device of claim 1 wherein the orthopedic implant (650) is formed from metal (col. 29 / ll. 10-12). 

Claims 1, 2, 4, 6-9, 11, and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 8,052,729 to Dube. 
As to claim 1, Dube discloses a positioning device (guide 30 and screw 15a) for positioning an orthopedic implant (plate 10) in a patient during a surgical procedure (the positioning device is secured to the implant before the implant is positioned against the bone, col. 6 / ll. 53-60, such that the positioning device is fully capable of positioning the implant in the patient due to its position projecting from the implant such that the positioning device may be manually handled by the practitioner or a tool to maneuver the implant into the patient and against the bone; the positioning device also guides drilling and screw insertion to position the implant securely against the bone), the positioning device comprising a first orthopedic fastener (screw 15a) that is configured to penetrate into a bone of the patient to secure the orthopedic implant to the bone (col. 6 / ll. 53-62), shown in FIGs. 14, 15, and 18A; and a device body (30) that is removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant which is positioned against the bone, the device body is at least partially subcutaneous), the device body being configured to retract tissue of the patient during the surgical procedure (interpreted as language of intended use; the device body is fully capable of retracting tissue that is adjacent to the device body due to its solid structure that is more solid and rigid than tissue, such that adjacent tissue would be forced back around and by the device body; the device body provides a larger height than the implant about which to retract tissue, and retracts tissue from interfering with drilling and screw insertion tools that are passed through the device body), the device body (30) including a first fastener guide (35) that is configured to guide positioning of the first orthopedic fastener (15a) relative to the bone of the patient (col. 6 / ll. 53-62), shown in FIG. 13. 
As to claim 2, Dube discloses the positioning device of claim 1 wherein the device body (30) is configured to releasably secure the orthopedic implant (10) during positioning of the orthopedic implant in the patient (col. 6 / ll. 30-33, col. 6 / ll. 53-60). 
As to claim 4, Dube discloses the positioning device of claim 1 further comprising an implant attacher (screw 32) that removably secures the orthopedic implant (10) to the device body (30) (col. 6 / ll. 30-33), the implant attacher movably extending through the device body along an attacher axis (axis of 32). 
As to claim 6, Dube discloses the positioning device of claim 4 wherein the first fastener guide (35) is angled at least 3 degrees relative to the attacher axis (axis of 32) (col. 6 / ll. 56-58; the first fastener guide is angled 5 degrees, which is at least 3 degrees, inward, relative to the attacher axis), shown in FIG. 14. 
As to claim 7, Dube discloses the positioning device of claim 4 further comprising a second orthopedic fastener (screw 15b), and wherein the device body further comprises a second fastener guide (36) (col. 6 / ll. 62-64) so that the fastener guides (35,36) are positioned on opposing sides of the implant attacher (32), shown in FIG. 14, and wherein each fastener guide is configured to guide positioning of one corresponding orthopedic fastener relative to the bone of the patient. 
As to claim 8, Dube discloses the positioning device of claim 7 wherein the fastener guides (35,36) are non-parallel to one another (col. 6 / ll. 56-58; angled inward), shown in FIG. 14. 
As to claim 9, Dube discloses the positioning device of claim 4 wherein the implant attacher (32) includes threads that selectively engage the orthopedic implant (at threaded hole 20) to removably secure the orthopedic implant (10) to the device body (30) (col. 6 / ll. 30-33), shown in FIG. 15. 
As to claim 11, Dube discloses the positioning device of claim 1 wherein the orthopedic fastener (15a) is threaded, shown in FIG. 18A. 

As to claim 18, Dube discloses a positioning device (guide 30) for positioning an orthopedic implant (plate 10) in a patient during a surgical procedure (the positioning device is secured to the implant before the implant is positioned against the bone, col. 6 / ll. 53-60, such that the positioning device is fully capable of positioning the implant in the patient due to its position projecting from the implant such that the positioning device may be manually handled by the practitioner or a tool to maneuver the implant into the patient and against the bone; the positioning device also guides drilling and screw insertion to position the implant securely against the bone), the positioning device comprising a device body (30) that is removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant which is positioned against the bone, the device body is at least partially subcutaneous), the device body being configured to retract tissue of the patient during the surgical procedure (interpreted as language of intended use; the device body is fully capable of retracting tissue that is adjacent to the device body due to its solid structure that is more solid and rigid than tissue, such that adjacent tissue would be forced back around and by the device body; the device body provides a larger height than the implant about which to retract tissue, and retracts tissue from interfering with drilling and screw insertion tools that are passed through the device body), the device body (30) including a pair of fastener guides (35,36) that are each configured to guide positioning of a corresponding orthopedic fastener (15a,15b) relative to the bone of the patient (col. 6 / ll. 53-64), shown in FIGs. 13-14B. 
As to claim 19, Dube discloses the positioning device of claim 18 further comprising an implant attacher (screw 32) that removably secures the orthopedic implant (10) to the device body (30) (col. 6 / ll. 30-33), the implant attacher movably extending through the device body along an attacher axis (axis of 32). 

As to claim 20, Dube discloses a positioning device (guide 30 and screws 15a,15b) for positioning an orthopedic implant (plate 10) in a patient during a surgical procedure (the positioning device is secured to the implant before the implant is positioned against the bone, col. 6 / ll. 53-60, such that the positioning device is fully capable of positioning the implant in the patient due to its position projecting from the implant such that the positioning device may be manually handled by the practitioner or a tool to maneuver the implant into the patient and against the bone; the positioning device also guides drilling and screw insertion to position the implant securely against the bone), the positioning device comprising two orthopedic fasteners (15a,15b) that are each configured to penetrate into a bone of the patient to secure the orthopedic implant to the bone (col. 6 / ll. 53-64), shown in FIGs. 13-14B, at least one of the orthopedic fasteners being threaded, shown in FIG. 18A; a device body (30) that is removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant which is positioned against the bone, the device body is at least partially subcutaneous), the device body being configured to retract tissue of the patient during the surgical procedure (interpreted as language of intended use; the device body is fully capable of retracting tissue that is adjacent to the device body due to its solid structure that is more solid and rigid than tissue, such that adjacent tissue would be forced back around and by the device body; the device body provides a larger height than the implant about which to retract tissue, and retracts tissue from interfering with drilling and screw insertion tools that are passed through the device body), the device body (30) being configured to releasably secure the orthopedic implant (10) during positioning of the orthopedic implant in the patient (col. 6 / ll. 30-33, col. 6 / ll. 53-60), the device body including two fastener guides (35,36) that are each configured to guide positioning of one of the orthopedic fasteners relative to the bone of the patient (col. 6 / ll. 53-64), the fastener guides being non-parallel to one another (col. 6 / ll. 56-58; angled inward), shown in FIG. 14; and a body attacher (screw 32) that removably attaches the device body to the patient (via the implant 10; the body attacher removably attaches the device body 30 to the implant 10, and the implant is attached to the patient bone via the orthopedic fasteners 15a,15b, such that the device body is removably attached to the patient) (col. 6 / ll. 30-33), the body attacher movably extending through the device body along an attacher axis (axis of 32) that is approximately orthogonal (under broadest reasonable interpretation, approximately orthogonal may include orthogonal ± 25 degrees) relative to the bone of the patient, shown in FIG. 14. 

Claim 18 is rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 7,811,312 to Stevens et al. (hereinafter, “Stevens”). 
As to claim 18, Stevens discloses a positioning device (20), shown in FIG. 3, for positioning an orthopedic implant (30) in a patient during a surgical procedure (the positioning device guides placement of fasteners 40 and 50 in desired positions on opposite sides of the physis 1, col. 5 / ll. 21-22, to accurately position the implant across the physis), shown in FIG. 3, the positioning device comprising a device body (20) that is removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant which is positioned against the bone, the device body is at least partially subcutaneous), the device body being configured to retract tissue of the patient during the surgical procedure (interpreted as language of intended use; the device body is fully capable of retracting tissue that is adjacent to the device body due to its solid structure that is more solid and rigid than tissue, such that adjacent tissue would be forced back around and by the device body; the device body provides a larger height than the implant about which to retract tissue, and retracts tissue from interfering with pins and screws that are passed through the device body), the device body (20) including a pair of fastener guides (21,22) that are each configured to guide positioning of a corresponding orthopedic fastener (40,50) relative to the bone of the patient (col. 5 / ll. 27-34), shown in FIG. 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens. 
As to claim 1, Stevens discloses an orthopedic implant (430), shown in FIG. 18, positioned in a patient during a surgical procedure (col. 11 / ll. 1-4). 
As to claim 10, Stevens discloses the positioning device of claim 1 wherein the orthopedic implant is a growth plate (col. 2 / ll. 28-64) (under broadest reasonable interpretation, the implant is a plate that affects or controls growth of underlying bone by tethering bone segments on opposite side of the physis; see claim interpretation above). 
As to claim 17, Stevens discloses the positioning device of claim 1 wherein the orthopedic implant (430) is formed from a polyester fiber material (col. 11 / ll. 25-34). 
As to claim 1, although Stevens discloses a positioning device (20) for positioning an orthopedic implant (30) of another embodiment shown in FIG. 3 (col. 5 / ll. 21-36), Stevens is silent as to a positioning device for positioning the orthopedic implant (430) in a patient during a surgical procedure, the positioning device comprising a first orthopedic fastener that is configured to penetrate into a bone of the patient to secure the orthopedic implant to the bone; and a device body that is removably positionable at least partially subcutaneously within the patient during the surgical procedure, the device body being configured to retract tissue of the patient during the surgical procedure, the device body including a first fastener guide that is configured to guide positioning of the first orthopedic fastener relative to the bone of the patient. 
In another embodiment shown in FIG. 3, Stevens discloses a positioning device (20 and 40) for positioning an orthopedic implant (30) in a patient during a surgical procedure (the positioning device guides placement of fasteners 40 and 50 in desired positions on opposite sides of the physis 1, col. 5 / ll. 21-22, to accurately position the implant across the physis), the positioning device comprising a first orthopedic fastener (40) that is configured to penetrate into a bone of the patient to secure the orthopedic implant (30) to the bone (at least temporarily) (col. 5 / ll. 27-36), shown in FIG. 3; and a device body (20) that is removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant which is positioned against the bone, the device body is at least partially subcutaneous), the device body being configured to retract tissue of the patient during the surgical procedure (interpreted as language of intended use; the device body is fully capable of retracting tissue that is adjacent to the device body due to its solid structure that is more solid and rigid than tissue, such that adjacent tissue would be forced back around and by the device body; the device body provides a larger height than the implant about which to retract tissue, and retracts tissue from interfering with wires that are passed through the device body), the device body (20) including a first fastener guide (21) that is configured to guide positioning of the first orthopedic fastener (40) relative to the bone of the patient (col. 5 / ll. 27-34), shown in FIG. 3. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a positioning device including a first orthopedic fastener (40) and a device body (20), as taught in Stevens embodiment shown in FIG. 3, in the Stevens embodiment shown in FIG. 18, to provide a device body that is aligned with the implant (430) to guide positioning of the implant at a desired location on the bone across the physis and to guide placement of the first and second orthopedic fasteners (40,50) in desired positions on opposite sides of the physis to accurately position the implant across the physis, with the device body also protecting the implant from damage by the fasteners that could occur if they were to be inserted directly through the implant. Although Stevens does not explicitly disclose that the device body may be used with other embodiments of implant, it would have been obvious to use the device body as a positioning device for other embodiments of implant either as it is disclosed or with minor modifications for fit, for the reasons as described above, and because Stevens discloses the implants 30 and 430 as embodiments of the same structure, an implant link to span a growth plate. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Federspiel in view of U.S. Patent No. US 8,523,862 to Murashko, Jr. (hereinafter, “Murashko”). 
As to claim 5, Federspiel (according to the second interpretation of claims 1 and 4 above) discloses an implant attacher (58) but is silent as to further comprising a tissue locator that movably extends through the implant attacher along the attacher axis. 
As to claim 1, Murashko teaches a device, in the same field of endeavor of guide systems for bone plates, comprising a device body (14) that is removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant 16 which is positioned against the bone, the device body is at least partially subcutaneous), the device body including a first fastener guide (22) (col. 4 / ll. 58-62). 
As to claim 4, Murashko teaches the positioning device of claim 1 further comprising an implant attacher (12a), shown in FIGs. 2-9, that removably secures the orthopedic implant (16) to the device body (14) (col. 5 / ll. 1-5), the implant attacher movably extending through the device body along an attacher axis, shown in FIGs. 1 and 8. 
As to claim 5, Murashko teaches the positioning device of claim 4 further comprising a tissue locator (36) that movably extends through the implant attacher (12a) along the attacher axis (col. 5 / ll. 1-14) (the tissue locator secures the device body to the implant and because the device body provides guidance for drilling of screw holes through the implant along desired trajectories into target tissue, the element 36 under broadest reasonable interpretation is considered to be a tissue locator for its role as part of the whole device, in securing the device body for locating or targeting target tissue), shown in FIG. 8. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Federspiel’s device to include an implant attacher and tissue locator as taught by Murashko, in place of the implant attacher (Federspiel, 58, second interpretation above) taught by Federspiel, since the simple substitution of one known element for another (replacing Federspiel’s implant attacher with Murashko’s) to obtain predictable results (releasable securement of two parts) is within the ordinary skill in the art, and Murashko’s implant attacher would be capable of snap-fitting into any hole, non-threaded or threaded, in a bone plate implant via its expandable tip (Murashko, 38) which is expanded by axial movement of the tissue locator (Murashko, 36) to connect the device body to the implant, therefore providing increased versatility to the device for connection to any type of hole in the implant since the implant attacher can snap-fit with threaded protrusions in the implant hole or a non-locking non-threaded rim in the hole. The implant attacher as taught by Murashko, which does not rely on threaded engagement with the implant hole, would also retain the integrity of the implant hole for subsequent bone screw engagement by avoiding cross-threading or stripping as could occur with a threaded implant attacher. The fastener guide (e.g. Federspiel, 262, second interpretation above) in the device body (Federspiel, 54) would be modified in view of Murashko to include an anti-rotation recess (Murashko, 26, FIG. 1A and 8) to receive an anti-rotation element (Murashko, 102, FIG. 5) on Murashko’s implant attacher to prevent rotation of the implant attacher within the fastener guide when the tissue locator is rotated (Murashko, col. 5 / ll. 44-59). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775